Citation Nr: 1144304	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-29 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

ISSUES

1.  Entitlement to an increased rating for residuals of Guillain-Barre syndrome affecting the left lower extremity, evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for residuals of Guillain-Barre syndrome affecting the right lower extremity, evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel




REMAND

The Veteran served on active duty from August 1967 to August 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

On VA muscles examination in May 2007, the Veteran reported muscular atrophy and weakness, with increased fatigue and difficulty climbing stairs.  Physical examination showed weakness in the lower extremities.  There was "significant atrophy" and diminished strength in the quadriceps and hip flexors.  The hamstrings were rated 4/5 bilaterally and there was normal ankle dorsiflexion, plantar flexion and function of the extensor hallucis longus muscle.  He was able to stand and ambulate on his heels and toes.  He was able to squat and rise without performing a Gowers' maneuver (walking hands up the thighs to a standing position).

The Veteran also received a VA peripheral nerves examination in May 2007.  At that time, the Veteran reported increased cramping in his legs for the past couple of years.  Physical examination showed 4/5 strength in the iliopsas and quadriceps and hamstrings on the right, and there was 4-/5 strength in the quadriceps and hamstrings on the left lower extremity.  Strength was 5/5 in the distal extremities.  Reflexes were "somewhat diminished throughout."  There was no increased muscle tone.  Some fasciculations (muscle twitching) were noted in the calves.  The Veteran was able to heel/toe walk and tandem walk.  

A clinical evaluation in August 2007 noted muscle atrophy and cramps in the legs upon walking certain distances.  The extent of the atrophy was not noted.  A neurological examination was normal.  

During a September 2007 neurology consultation, muscle cramping and fatigue was reported by the Veteran.  On physical examination, muscle tone was "within normal limits," and  no tremors or fasciculations were observed; there were, however, indications of diminished reflexes.  Babinski's and Hoffman's signs were absent bilaterally.  The examiner noted that a recent EMG had shown no neurological abnormalities in the lower extremities.  

In a December 2007 notice of disagreement, the Veteran reported that he was experiencing intermittent foot drop in both lower extremities.  During a clinical evaluation dated that same month, however, the Veteran reported foot drop only in the left lower extremity.  Normal muscle tone was noted.  There were no tremors or fasciculations observed on physical examination.  There were slightly diminished reflexes.  

A "limited needle" EMG study of the Veteran's lower extremities was conducted in January 2008.  There was increased motor unit size with activation in the left first dorsal interosseous.  All other muscles in the lower extremities were normal at rest and during activation.  

During an April 2008 clinical evaluation, the Veteran's reported symptoms were cramping in the legs and weakness that was worse with infection or other illness.  There was "diffuse symmetric mild-moderate muscle atrophy ... normal symmetric tone, diffuse hyporeflexia, plantar responses flexion [bilaterally], no ankle clonus" and full strength in the lower extremities.  Sensation was intact to soft touch, cold and vibration.  The Veteran's gait was normal.  

On VA peripheral nerves examination in June 2008, the Veteran reported increased cramping in the legs and bilateral foot drop which was increasing in severity.  A motor examination showed normal muscle strength in the lower extremities; however, there was decreased vibratory sense.  All other sensory functions were normal.  Reflexes were normal bilaterally.  There was no muscle atrophy or other abnormal muscle tone or bulk noted.  No twitches or tremors were observed in the lower extremities.  The examiner recorded the Veteran's reports of occasional dragging of his feet, with no objective signs of weakness on examination, but noted that the Veteran had "good function" of his lower extremities between these episodes.

The Veteran also received a VA muscles examination in June 2008.  At that time, the Veteran reported episodes of bilateral foot drop for the past 8 months, with greater frequency towards the end of the day.  The Veteran had to drag his feet during these episodes, which resolved after a few minutes.  They were unrelated to activity and had no obvious triggers.  Activities of daily living such as chores, shopping, exercise, sports, recreation, and traveling were said to be severely affected by the Veteran's lower extremity disabilities.  

A nerve conduction study conducted in June 2008 was normal.  Although the full report was not included with the file, the findings were summarized as "consistent with myopathy" in the lower extremities with "incidental finding of a mild right S1 radiculopathy ... doubt clinical significance."  

There was another VA neurology consultation in August 2008.  The Veteran reported episodes of numbness on the bottom of his feet, lasting 15 to 20 minutes, with intermittent dragging of the feet.  His weakness had not increased in severity since he was last clinically evaluated.  Motor examination showed "diffuse symmetric mild muscle atrophy, [normal] tone throughout."  Muscle stretch reflexes were diminished.  There was normal strength in the muscles of the lower extremities.  The Veteran's gait was normal on heel/toe and tandem walking.  

During a March 2009 neurology evaluation, the Veteran again reported foot dragging and intermittent left foot drop, with no progression in weakness since his last clinical evaluation.  Motor and sensory function examinations showed no change from his August 2008 evaluation.  Dorsiflexion and plantar flexion of the ankles were normal.  

The Veteran was referred to physical therapy in April 2009.  Strength was noted as 4+/5 in knee flexion and extension, as well as ankle dorsiflexion, bilaterally.  Hip abduction was 4-/5 bilaterally.  Strength was 4-/5 in left hip flexion, extension and abduction, and 4/5 in right hip flexion and extension.  

The argument the Veteran has made on appeal is that he deserves special monthly compensation for loss of use of his feet.  The provisions of 38 U.S.C.A. § 1114 (West 2002) specifically allow for higher rates of compensation for such a loss, and it should be noted that loss of use of a foot is found to exist when there is no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  38 C.F.R. § 4.63 (2011).  The determination regarding loss of use will be made on the basis of the actual remaining function, such as whether balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Id.  Complete paralysis of the external popliteal nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirming complete paralysis will be taken as loss of use of the foot.  Id.  

The RO addressed this issue in a June 2009 rating decision.  It denied the claim for special monthly compensation based on loss of use of a foot, and it also noted on the face of its decision that this action did not address the Veteran's appeal.  Consequently, the RO did not address this issue in a June 2009 supplemental statement of the case.

The United States Court of Appeals for Veterans Claims (Court) has made it clear that a claimant need not specify with precision the statutory or regulatory provisions under which he seeks benefits, especially in the context of a claim for an increased rating.  This is particularly so when a claim for a higher rating is made in a manner that implies the need to address whether special monthly compensation is warranted.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  Here, the Veteran has not raised such an claim implicitly, but instead has explicitly indicated that he wants special monthly compensation on account of the increased symptomatology due to Guillain-Barre syndrome.  By not addressing this aspect of his claim for an increase in the current appeal, the RO has denied the Veteran the process that he is due.  Akles, supra.

The Board also points out that a specific medical opinion on the loss-of-use question has not been obtained.  While it might seem reasonable to infer from the evidence described above that, with the sort of strength, sensation, and reflexes the Veteran has, his disability is not the equivalent of amputation with a suitable prosthesis, the Board's experience has been such that any attempt to provide reasons and bases along those lines would not survive judicial scrutiny.  A medical opinion on this point is required.  

For the reasons set out above, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should send the Veteran and his representative a Veterans Claims Assistance Act of 2000 (VCAA) letter describing all that is required to substantiate a claim for special monthly compensation based on loss of use of a single foot or both feet.  The Veteran should be told of his obligations and of the AOJ's.  He should be given opportunity to respond.  Any evidentiary development that arises from this process, such as a search for identified treatment records, should be undertaken.

2.  After completing the development requested in paragraph 1, the AOJ should schedule the Veteran for an examination.  All findings necessary to rate the lower extremity disabilities should be made.  The examiner should be specifically asked to indicate whether impairment for each lower extremity is tantamount to complete paralysis of the popliteal nerve or sciatic nerve, or whether it is best characterized as "moderately severe," or "severe, with marked muscle atrophy" of the sciatic nerve.  This should be done for each lower extremity.  It should be specifically noted whether the Veteran experiences foot drop with characteristic organic changes such as trophic and circulatory disturbances or other impairment confirming complete paralysis.  The examiner should finally provide an opinion on the ultimate question of whether the impairment experienced by the Veteran is such that no effective function remains other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance.  Specific findings should be made to support this conclusion and the examiner should fully explain his/her opinion.

3.  The AOJ should ensure that the examination report complies with this remand.  Corrective action should be taken as necessary.  Thereafter, the AOJ should re-adjudicate the Veteran's claims for increase with specific consideration being given to special monthly compensation based on loss of use.  If any benefit sought is denied, a supplemental statement of the case should be issued, and the Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs
=

